DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “10” in Figures 1-4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “permittivity” in claims 2, 3, and 18, with a dimensionless value of “2 to 6.5”, is used by the claim to mean “relative permittivity” or “dielectric constant (κ) or (Dk)” which is a dimensionless value representing a ratio of the permittivity (ε) or (E) of a material with respect to the permittivity of a vacuum (ε0) or (E0), at a given temperature, while the accepted meaning of a “permittivity” of a material is not dimensionless and is expressed in standard SI units of farad per meter (F/m) or similar units (see attached Wikipedia articles entitled “Permittivity” and “Relative Permittivity”).  Thus, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation "the plurality of boron nitride particles" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim given that claim 3, from which claim 13 depends, recites “a plurality of boron nitride platelets” not “particles”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites, “The dielectric layer of Claim 3, wherein the dielectric layer comprises 15 to 30 volume percent of the plurality of boron nitride platelets”, however, claim 3 already recites that the dielectric layer comprises “15 to 30 volume percent of a plurality of boron nitride platelets” and thus claim 4 does not further limit claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites, “The dielectric layer of Claim 3, wherein the plurality of boron nitride platelets has a boron nitride D50 value of 5 to 40 micrometers”, however, claim 3 already recites that the dielectric layer comprises “a plurality of boron nitride platelets having a boron nitride D50 value of 5 to 40 micrometers” and thus claim 5 does not further limit claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites, “The dielectric layer of Claim 3, wherein the titanium dioxide D50 value is 1 to 40 micrometers”, however, claim 3 already recites that the dielectric layer comprises “a plurality of titanium dioxide particles having a titanium dioxide D50 value of 1 to 40 micrometers” and thus claim 9 does not further limit claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US2005/0153610) in view of Qu (US2016/0325994), for generally the reasons discussed in detail in the parent application, U.S. Patent Appl. No. 16/181415 (please refer to the Examiner’s Answer dated 12/20/2021, which was affirmed by the Patent Trial and Appeal Board on 4/13/2022), and restated below with respect to the instant claims, wherein it is additionally noted that McCarthy specifically teaches that the prepreg or fluoropolymer impregnated fabric is used to produce multilayer laminates, such as by stacking with copper foils or layers of conductive material (Paragraphs 0030-0031, reading upon the claimed “conductive layer” of instant claim 1), particularly to manufacture printed circuit boards (Paragraphs 0022, 0026, 0032, as in instant claims 1 and 17), wherein the invention can be adapted for use in preparing microwave laminate circuit board material having a range of dielectric constant Dk, i.e. relative permittivity, of for example, 2.5 to 30 (Paragraph 0032), preferably 2 to 20 (Paragraph 0037), or preferably a Dk of approximately 2 to 10 (fully encompassing the claimed range of 2 to 6.5, Paragraph 0033), with specific working examples having Dk values of 3.48-3.56 measured at 10 GHz (Table 1), falling within the claimed range of “2.0 to 6.5” and thus reading upon and/or rendering obvious the added claim limitation with respect to the broadly claimed “a permittivity of 2 to 6.5 as measured at a frequency of 10 gigahertz” as recited in instant claims 2, 3 and 18.
As discussed in the Examiner’s Answer, McCarthy teaches a particulate-filled fluoropolymer coating composition and fabric substrate impregnated with the coating composition (as in instant claim 15) to provide a composite or prepreg for use as an electrical substrate, particularly in producing multilayer circuit boards comprising a conductive layer such as a copper foil or layer (as in instant claims 1 and 17; Paragraphs 0030-0032), wherein the fabric substrate is preferably a woven or non-woven fiberglass (as in instant claims 1, 3, 14 and 18), and the particulate-filled fluoropolymer coating composition comprises a fluoropolymer, such as polytetrafluoroethylene (PTFE, as in instant claims 1, 3 and 18), and ceramic fillers dispersed therein to provide a desired dielectric constant Dk (i.e. relative permittivity) and/or coefficient of thermal expansion for a particular end use (Entire document, particularly Abstract; Paragraphs 0003-0004, 0021, 0022, 0026, 0032 and 0033).  McCarthy teaches that the volume percent of filler particles with respect to the total filler and fluoropolymer content ranges from 15% to less than 75% (Claim 15) and that the composition further comprises a silicone oil, particularly a non-volatile polydimethyl siloxane (PDMS), that assists in film formation and helps to reduce moisture absorption, in a preferred amount of 0.5 to 5wt% based on the total dried weight of the non-volatile components (Paragraph 0006, last sentence-Paragraph 0009; Paragraphs 0011 and 0036).  McCarthy teaches that the ceramic filler materials may be those recited in Paragraph 0020 including titanium dioxide, silica, and boron nitride, and mixtures thereof (as in instant claims 1, 3 and 18), wherein examples 1-3 utilize a mixture of titanium dioxide (TiO2) and fused silica powders in weight parts of 32.5 and 59.6, respectively, while examples 4 and 5 utilize 48.7 and 89.45, respectively, with the Minsil-20 silica particles having a D50 value of 9.4µm falling within the claimed D50 range of instant claim 11 (Paragraph 0020, Table 1; as evidenced by Horn, III, US2005/0244662, Table I).  More specifically, McCarthy discloses example compositions comprising about 22wt% TiO2, about 40wt% silica, and about 33-34.5wt% PTFE, with about 3.1wt% additional fluoropolymer in examples 1-3 and about 0.45-4.4wt% of PDMS as the ceramic-loaded PTFE composition that is applied to a woven fiberglass reinforcement that is pre-impregnated with an aqueous dispersion of PTFE and organosilane (5wt% silane to total PTFE-silane solids) that increased the weight of the fiberglass from 0.088 lbs/yd2 to 0.116 lbs/yd2, such that the ceramic-filled PTFE dispersion increased the coated weight from 0.116 lbs/yd2 to 1.088 lbs/yd2, and then the resulting further impregnated PTFE-fiberglass-ceramic composite was topcoated with a PTFE emulsion with a specific gravity of 1.250 to raise the weight to 1.089 lbs/yd2 and compressed and laminated with copper layers (i.e. “a conductive layer”) on the top and bottom surfaces by hot pressing, wherein said examples exhibit Dk values at 10 GHz ranging from 3.48-3.56 (Examples; Paragraph 0030, Table 1).  Thus, based upon the final coated/impregnated woven fiberglass, McCarthy discloses examples comprising about 19-20wt% TiO2, about 35-36wt% silica, about 35wt% total fluoropolymer, and about 8wt% fiberglass such that based upon known densities of these components, the examples provide: a. estimated volume contents for the fluoropolymer comprising PTFE falling within the claimed volume percent ranges of instant claims 1, 3 and 18; b. estimated volume contents for the titanium dioxide falling within the claimed range of instant claim 1 and rendering obvious the ranges of instant claims 3, 6 and 18 (e.g. given the proximity of the estimated volume content to the claimed ranges and/or that McCarthy clearly teaches that the total volume content of the ceramic filler may range from 15% to less than 75% with respect to the total filler and fluoropolymer content); c. estimated volume contents for the silica that render the claimed ranges of instant claims 1, 3, 10 and 18 obvious given that McCarthy clearly teaches that the volume content of the ceramic filler may range from 15% to less than 75% with respect to the total filler and fluoropolymer content; d. estimated volume contents of the fiberglass reinforcement falling within the claimed ranges of instant claims 1, 3 and 18; and e) a dielectric constant or “a permittivity of 2 to 6.5 as measured at a frequency of 10 gigahertz” as in instant claims 2, 3 and 18; and given that McCarthy also clearly teaches that the 15-75vol% ceramic filler may also include boron nitride in combination with the other ceramic fillers such as the titanium dioxide and silica as utilized in the examples, McCarthy provides a clear suggestion of further incorporating boron nitride as a ceramic filler in admixture with the titanium dioxide and silica utilized in the examples such that the difference between the teachings of McCarthy and the instantly claimed invention as recited in instant claims 1, 3 and/or 18, is that McCarthy does not specifically recite: a. that the boron nitride is present as platelets in a content of 15-35vol% as recited in instant claim 1 or 15-30vol% as in instant claims 3-4; b. that the boron nitride platelets and titanium dioxide particles have D50 values as recited in instant claims 3, 5 and 9; and c. that the resulting dielectric layer(s) has/have a z-direction thermal conductivity as recited in instant claims 1, 3 and/or 18.
However, with regard to the D50 particle size (e.g. difference b above), McCarthy teaches that small particles of less than 10 microns “have the advantage of a more uniform product, are easier to drill, provide better hole wall quality, and lead to less of a concern of a big particle protruding from one layer to another, possibly penetrating the metal foil”, where large particles of greater than 10 microns “have less surface area and correspondingly less surface chemistry that can attract moisture, having a resulting lower dielectric loss, require less thermoplastic resin for cohesion, and reduce cost because of some coating efficiencies”, further reciting that particle “sizes both above and below 10 microns are envisioned to benefit from” the invention (Paragraph 0042), and given that as noted above, McCarthy specifically utilizes silica particles having a D50 size (i.e. median diameter) of 9.4 microns (as evidenced by Horn, III, US2005/0244662, Table I), the use of similar D50 sizes for the boron nitride and titanium dioxide particles would have been obvious to one having ordinary skill in the art and thus McCarthy teaches and/or suggestions average particles sizes reading upon the ranges as recited in instant claims 3, 5, 9 and 11.
With regard to the presence and content of boron nitride particles, it is again noted that McCarthy clearly teaches that the total volume content of ceramic filler in the composite material comprising the ceramic filled-fluoropolymer impregnated reinforcing substrate, or fiberglass reinforcement, may be 15% to less than 75% with respect to the total filler and fluoropolymer, and given that the examples comprise about 57vol% of ceramic filler to the total ceramic filler and fluoropolymer (about 48-51vol% of the total composite), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to further incorporate boron nitride as an additional ceramic filler in a volume content as instantly claimed and/or to substitute any portion of the silica and/or titanium dioxide with boron nitride to arrive at the claimed contents, as in instant claims 1, 3 and 4, in order to provide the desired dielectric constant and/or thermal properties for a particular end use of the composite material given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  
Further, Qu teaches boron nitride particles having a high aspect ratio of greater than 300, particularly boron nitride with crystalline layered hexagonal structure (h-BN, reading upon the claimed boron nitride platelets), and multi-functional compositions comprising the “high aspect boron nitride particles providing improved properties such as thermal conductivity, electrical insulation, barrier to moisture, vapor, and gasses, lubrication, friction modification, optical properties, [and] suspension stability” (Abstract, Paragraph 0040); wherein the multi-functional composition may comprise a polymer matrix material, such as a fluoropolymer (Abstract; Claim 22, as in the teachings of McCarthy), as well as other non-BN fillers that can be blended with the high aspect ratio h-BN particles (e.g. platelets) to provide additional enhanced properties, such as silica, glass fibers, and titania (Abstract; Paragraph 0067; Claim 13, as in the teachings of McCarthy); and the compositions “can be used in numerous applications, such as thermally conductive encapsulants for LEDs that also provide gas and moisture permeation barrier with or without optical transparency, thermal interface materials (TIMs) TIM-I and TIM-2 such as die attaches, underfills, potting compounds, greases, etc., electronics, computers, mobile devices…etc.” (Paragraph 0070) as in the teachings of McCarthy.  Qu teaches that a composition comprising the high aspect ratio boron nitride particles “provides excellent thermal conductivity and could also exhibit other desirable properties such as, for example, maintaining electrical isolation, improving barrier to moisture and gas in composites, friction modification, mechanical, and optical properties, or a combination of two or more thereof” (Paragraph 0008), wherein the “high aspect ratio hexagonal boron nitride particles are in the form of platelets” (Paragraph 0008), and even at relatively low loadings of thermally conductive filler, the composition provides good thermal conductivity in the in-plane direction, the through-plane direction or both (Paragraph 0012).  Qu teaches that various features of the h-BN particles can be tailored based upon the application or end use, wherein “[f]or example, where in-plane thermal conductivity is the priority, the morphology can be chosen with a high aspect ratio while maintaining large x-y dimensions” while where “optical transparency is also desired, very high aspect ratios and smaller x-y dimensions may be chosen to minimize scattering effects” (Paragraph 0043).  Qu teaches that the final h-BN morphology can be controlled by selection of the starting h-BN and that in one embodiment, the boron nitride powder has an average particle size of about 0.1 microns to about 50 microns (Paragraph 0057, as in instant claims 3 and 5 with respect to D50); and can be present in the composition in an amount as desired to provide the composition with properties for a particular purpose or intended application, wherein in one embodiment, the high aspect ratio boron nitride is present in an amount of from about 0.1wt% to about 60w%, from about 1wt% to about 40wt%, even from about 5wt% to about 20wt% (Paragraph 0059); with the additional non-BN fillers as disclosed in Paragraph 0067, such as silica, titania (TiO2), glass fibers and combinations of two or more thereof, present in an amount of from about 0.1wt% to about 50wt%, from about 2wt% to about 25wt%, even about 5wt% to about 15wt% (Paragraphs 0067-0068).  Qu also teaches that the composition has a through-plane and/or in-plane thermal conductivity of at least 0.3 W/mK at a loading of 25wt% BN or less (Claims 14-15); and in general, a through-plane and/or in-plane thermal conductivity from about 0.3 W/mK to 30 W/mK (Claims 16-17), reading upon the claimed z-direction thermal conductivity as recited in instant claims 1, 3, and 18; providing thermal management properties for various applications including electronic and opto-electronic devices (e.g. as in the teachings of McCarthy), wherein Qu further teaches that “[h]igher aspect ratio particles provide better thermal conductive pathways by minimizing thermal interfaces via multiple conductive pathways for similar weight loadings compared to lower aspect ratios; such interfaces are a key barrier for realizing good thermal conductivity” (Entire document, particularly Paragraphs 0003-0006, 0030, and 0034).
Thus, based upon the various benefits and enhanced properties taught by Qu when utilizing the high aspect ratio boron nitride particles/platelets dispersed in a composition with a polymer matrix material such as a fluoropolymer in admixture with other non-BN particulate fillers, such as titania (TiO2), silica and glass fibers (as in McCarthy), one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the high aspect ratio boron nitride platelets as taught by Qu in particle sizes as taught by Qu into the particulate-filled fluoropolymer composition taught by McCarthy, in contents as disclosed by Qu and/or McCarthy that read upon the claimed volume content ranges, and provide a z-direction thermal conductivity as instantly claimed as taught by Qu, given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference; thereby rendering instant claims 1-6, 9-11, 14, and 17-18 obvious over the teachings of McCarthy in view of Qu.  
With regard to instant claim 7, McCarthy and Qu do not specifically disclose that the titanium dioxide is rutile titanium dioxide as instantly claimed, however, given that the broad disclosure of titanium dioxide would encompass all types of titanium dioxide, with rutile titanium dioxide being known as the most common and abundant natural form of titanium dioxide in terms of the very limited number of types/forms of titanium dioxide in the art as discussed on the record, the use of “rutile” titanium dioxide as the titanium dioxide in the invention taught by McCarthy in view of Qu would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Similarly, with regard to instant claim 8, it is again noted that McCarthy specifically discloses and utilizes titanium dioxide particles in the examples, and although McCarthy does not specifically disclose that the titanium dioxide particles are irregularly shaped particles, each independently having a plurality of flat surfaces, given that Qu discloses that higher aspect ratio particles provide various advantages and/or improvements with regards to thermal properties, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize titanium dioxide particles in any known shape and/or form including the higher aspect ratio plate-type titanium dioxide particles, which are known to be regular or irregular in shape with uneven dimensions and/or irregular edges as discussed on the record, reading upon the broadly claimed “irregularly shaped particles, each independently having a plurality of flat surfaces” as in instant claim 9, such that the use of any known type of titanium dioxide particulate as the titanium dioxide filler in the invention taught by McCarthy in view of Qu would have been obvious to one having ordinary skill in the art, including titanium dioxide particles in the form of the irregularly shaped particles as instantly claimed given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claim 12, it is again noted that the commercially available silica utilized by McCarthy in the examples, Minsil-20, is a fused amorphous silica (as evidenced by Horn, III, US2005/0244662, Paragraph 0030) thereby rendering instant claim 12 obvious over the teachings of McCarthy in view of Qu.
With regard to instant claim 13, McCarthy discloses that the ceramic filler is provided in a dispersant treated carrier liquid wherein a ceramic polymeric dispersant is added to water prior to adding the desired amount of ceramic filler to assure a homogeneous colloidal mixture of the filler such that the dispersant reads upon the broadly claimed “surface treatment” of instant claim 14 (Paragraph 0027 and 0036), and hence the invention of instant claim 13 would have been obvious over the teachings of McCarthy in view of Qu.
With regard to instant claims 15-16, in addition to the teachings above with respect to instant claim 3, McCarthy teaches a process of preparing the electrical substrate material or “dielectric layer” from the particulate-filled fluoropolymer coating composition by applying the coating composition to a fabric substrate, particularly a woven or nonwoven fiberglass substrate (reading upon the broadly claimed fiberglass reinforcement of claim 15 as well as the broadly claimed “plurality of glass fibers” of instant claim 16 given that both a woven and a nonwoven fiberglass substrate comprise a plurality of glass fibers), such as by coating or casting the composition thereon (Paragraphs 0001 and 0027) and impregnating the composition therein (as in instant claim 15, and also reading upon the broadly claimed “forming a mixture comprising the fluoropolymer…and a plurality of glass fibers” as in instant claim 16), such as by calendaring (as in instant claim 16, Entire document, particularly Paragraphs 0009, 0012, 0021-0022, and 0027; Examples; Claims 1-2, 6, and 12).  Hence, the invention as broadly recited in instant claims 15-16 would have been obvious based upon the teachings of McCarthy in view of Qu.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US2005/0153610) in view of Qu (US2016/0325994), as presented above, and in further view of the admitted prior art (Background; Paragraph 0002, hereinafter referred to as “APA”), wherein the APA discloses the increasing importance of thermal management of circuit laminates with known efforts to improve the thermal conductivity of the circuit laminates including incorporation of thermally conductive particular fillers in the dielectric layer, but that increased amounts of thermally conducive particulate fillers can adversely affect one or more of the mechanical properties of the dielectric layer (Paragraph 0002).  Thus, the APA provides further motivation to look to the teachings of Qu for improved thermal management of the circuit laminate disclosed by McCarthy further rendering the claimed invention as recited in instant claims 1-18 obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 29, 2022